Casey and Yesawich, Jr., JJ.,
concur in a separate memorandum. Yesawich, Jr., J. (concurring). We concur in the result reached by the court, but write to address what we perceive to be an important procedural issue raised by the parties.
This case was reopened pursuant to the terms of the con*463sent decree in Municipal Labor Comm. v Sitkin (US Dist Ct, SDNY, July 29, 1983). While the focus of the consent decree was to provide "greater procedural safeguards” for those claimants in the class, it also afforded them the opportunity to "submit additional evidence”. The latter language is broad enough in our view to allow the instant claimant, so long as her case continued in the litigation process as contemplated by the decree as subsequently modified, to rely upon changes in both decisional law and statutory interpretation which occurred subsequent to the original hearing. Moreover, doing so comports with the "historic common-law doctrine” that cases on direct appeal are to be decided in accordance with the law as it stands as of the date of appeal (People v Morales, 37 NY2d 262, 268; see, 4 NY Jur 2d, Appellate Review, § 400, at 501-502).
Accordingly, we find it unessential to reach the question of whether Matter of Peat (Roberts) (95 AD2d 884) or Matter of Cullen (Roberts) (93 AD2d 907) are erroneous or to be given retroactive application. We need only apply the law as it stands today, and, as to that, the Commissioner of Labor concedes that neither she nor the United States Secretary of Labor construe the applicable statutory provisions to require any offset of unemployment benefits by Social Security benefits.